     Case 1:19-cr-00125-JRH-BKE Document 75 Filed 02/02/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT


                   FOR THE SOUTHERN DISTRICT OF GEORGIA


                                    AUGUSTA DIVISION


UNITED STATES OF AMERICA


      V.                                              CR 119-125


MICHAEL VENETEZ MCRAE



                                        ORDER



      After a careful, de novo review of the record, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 73.)

Nothing in Plaintiffs objections undermines the Magistrate Judge's recommendation.

Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

as its opinion, OVERRULES Defendant's objections, and DENIES Defendant's Motion to

Dismiss Indictment,(doc. no. 64).

      SO ORDERED this          ^^"^^day ofFebruary, 2021, at Augusta, Georgia.

                                                    'HALL, <2TIIEF JUDGE
                                         JJNITE9'STATES DISTRICT COURT
                                                lERN DISTRICT OF GEORGIA
